DETAILED ACTION
This office action is in response to arguments filed on 8/15/2022.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, "The thrifty barrier: energy-aware synchronization in shared-memory multiprocessors," 10th International Symposium on High Performance Computer Architecture (HPCA'04), 2004, pp. 14-23, doi: 10.1109/HPCA.2004.10018, (hereinafter Li), in view of Lee et al (US 20170177698, hereinafter Lee).

As per claim 1, Li discloses: A method of implementing processes or threads or processes and threads in a computer that includes main memory and persistent memory storage and one or more processors coupled to the main memory and to the persistent memory storage, the method comprising: 
generating and storing update data into a log buffer in the main memory, by multiple processes or threads or processes and threads executing in the one or more processors; waiting, by at least one process or thread, for respective update data to be written by a different process, (Li page 4, right column, last 2 paragraphs, “When thread t arrives early at barrier instance b, it obtains a prediction of BIT , and adds this value to BRTSt,b-1. (In PC-indexed last-value prediction, the BIT previously stored in the table entry for this barrier is used as the prediction.) The result is an estimation of the upcoming wake-up time… When the last thread t’ arrives at barrier instance b, it calculates the actual BITb by subtracting BRTSt’,b-1 (local timestamp) from the current (local) time. Then, the thread updates the shared BIT variable (and the predictor) and releases the barrier.”)
wherein the waiting comprises a sleep phase and a spin phase after the sleep phase; (Li page 2, left column, Figure 1(b): early arrival thread to the barrier is put to sleep first, wake up, and then put to spin prior to departure.)
in the sleep phase, at least sleeping by specifying a current value of sleep duration; (Li page 4, right column, second paragraph – 4th paragraph in section 3.2.1: “To address this issue, we use a combination of global knowledge of past barrier interval times, and local knowledge of past barrier release times… When thread t arrives early at barrier instance b, it obtains a prediction of BIT, and adds this value to BRTSt,b-1. (In PC-indexed last-value prediction, the BIT previously stored in the table entry for this barrier is used as the prediction.) The result is an estimation of the upcoming wake-up time. Furthermore, by subtracting the current (local) time from the estimated wake-up time, the thread can derive an estimation of the stall time ahead of the thread, BSTt,b. Using this information, the thread may decide to force its CPU into a sleep state”.)
after awakening from the sleeping, checking if the respective update data has been written; and in response to finding, by the checking after awakening, that the respective update data has not been written, executing the spin phase by repetitively performing at least the checking, (Li page 2, right column, second paragraph: “If the CPU wakes up too early (i.e., not all threads have arrived to the barrier), the corresponding thread ends up spinning for the remainder of the barrier (Residual Spin in Figure”; page 5, right column, 2nd paragraph: “Finally, a residual spin loop must be present after the sleep call to verify that the flag has indeed been flipped”.)
wherein the current value of sleep duration is determined automatically, based at least partially on previous results of performing the checking after awakening. (Li page 4, right column, second paragraph – 4th paragraph in section 3.2.1: “To address this issue, we use a combination of global knowledge of past barrier interval times, and local knowledge of past barrier release times… When thread t arrives early at barrier instance b, it obtains a prediction of BIT, and adds this value to BRTSt,b-1. (In PC-indexed last-value prediction, the BIT previously stored in the table entry for this barrier is used as the prediction.) The result is an estimation of the upcoming wake-up time. Furthermore, by subtracting the current (local) time from the estimated wake-up time, the thread can derive an estimation of the stall time ahead of the thread, BSTt,b. Using this information, the thread may decide to force its CPU into a sleep state”.)

Li did not explicitly disclose:
wherein the update data to be written by a different process further comprising the different process written the update data to persistent memory storage;

However, Lee teaches:
wherein the update data to be written by a different process further comprising the different process written the update data to persistent memory storage; (Lee [0230])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee into that of Li in order to have update data to be written by a different process further comprising the different process written the update data to persistent memory storage. Li teaches a generalized barrier synchronization technique where multiple threads may arrive at the barrier at different rate, it would be obvious to try to apply the barrier synchronization technique to other similar field such as for database transaction, to achieve similar and expected improvements, and is therefore rejected under 35 USC 103.
 
As per claim 7, Li and Lee further teach:
The method of claim 1 further comprising: each process or thread performing before said waiting, an initial check if the respective update data has been written to the persistent memory storage, wherein said waiting is performed by said each process or thread in response to finding by the initial check that the respective update data has not been written to the persistent memory storage; and an additional process or thread storing additional update dat,; wherein said waiting is not performed by the additional process or thread, based on finding by performing the initial check that the additional update data has been written to the persistent memory storage. (Li page 4, right column, last 2 paragraphs, “When thread t arrives early at barrier instance b, it obtains a prediction of BIT, and adds this value to BRTSt,b-1. (In PC-indexed last-value prediction, the BIT previously stored in the table entry for this barrier is used as the prediction.) The result is an estimation of the upcoming wake-up time… When the last thread t’ arrives at barrier instance b, it calculates the actual BITb by subtracting BRTSt’,b-1 (local timestamp) from the current (local) time. Then, the thread updates the shared BIT variable (and the predictor) and releases the barrier.”)

As per claim 9, it is the non-transitory computer-readable storage media variant of claim 1 and is therefore rejected under the same rationale.

As per claim 15, it is the non-transitory computer-readable storage media variant of claim 7 and is therefore rejected under the same rationale.

As per claim 17, it is the apparatus variant of claim 1 and is therefore rejected under the same rationale.

Claims 2, 6, 10, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Lee, further in view of Van Eijndhoven et al (US 20120144376, hereinafter Van Eijndhoven).

As per claim 2, Li and Lee did not teach:
The method of claim 1 further comprising: after awakening from the sleeping, each process or thread incrementing a first accumulated number in a first location in the main memory when a previous result of the checking is that the respective update data has not been written to the persistent memory storage, wherein the first accumulated number is not incremented by said each process or thread when the previous result is that the respective update data has been written to the persistent memory storage; said each process or thread additionally incrementing a second accumulated number in a second location in the main memory, each time said sleeping is performed; and comparing the first accumulated number with the second accumulated number and using an outcome thereof to automatically determine the current value of sleep duration.
However, Van Eijndhoven teaches:
The method of claim 1 further comprising: after awakening from the sleeping, each process or thread incrementing a first accumulated number in a first location in the main memory when a previous result of the checking is that the respective update data has not been written to the persistent memory storage, wherein the first accumulated number is not incremented by said each process or thread when the previous result is that the respective update data has been written to the persistent memory storage; said each process or thread additionally incrementing a second accumulated number in a second location in the main memory, each time said sleeping is performed; and comparing the first accumulated number with the second accumulated number and using an outcome thereof to automatically determine the current value of sleep duration. (Van Eijndhoven [0348])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Van Eijndhoven into that of Li and Lee in order to after awakening from the sleeping, each process or thread incrementing a first accumulated number in a first location in the main memory when a previous result of the checking is that the respective update data has not been written to the persistent memory storage, wherein the first accumulated number is not incremented by said each process or thread when the previous result is that the respective update data has been written to the persistent memory storage; said each process or thread additionally incrementing a second accumulated number in a second location in the main memory, each time said sleeping is performed; and comparing the first accumulated number with the second accumulated number and using an outcome thereof to automatically determine the current value of sleep duration. Van Eijndhoven teaches the claimed limitation are commonly known ways to track sleep interval for multiple threads, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 6, Li, Lee and Van Eijndhoven further teach:
The method of claim 2 wherein: each of the first accumulated number and the second accumulated number is updated without the multiple processes or threads or processes and threads locking out one another. (Van Eijndhoven [0348])

As per claim 10, it is the non-transitory computer-readable storage media variant of claim 2 and is therefore rejected under the same rationale.

As per claim 14, it is the non-transitory computer-readable storage media variant of claim 6 and is therefore rejected under the same rationale.

As per claim 18, it is the apparatus variant of claim 2 and is therefore rejected under the same rationale. 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Lee, and in view of Garin JR. et al (US 20120323849, hereinafter Garin).

As per claim 8, Li and Lee did not teach:
The method of claim 1 wherein: the respective update data comprises a plurality of sequences, each sequence comprises a plurality of records that are ordered relative to one another; one or more records in each sequence comprise one or more descriptions of one or more changes to implement a transaction on a database that is accessible through a relational database management system (RDBMS); and the method further comprises, after completion of the writing of the respective update data to the persistent memory storage, said at least one process or thread notifying a client of the database that the transaction is committed.
However, Garin teaches:
The method of claim 1 wherein: the respective update data comprises a plurality of sequences, each sequence comprises a plurality of records that are ordered relative to one another; one or more records in each sequence comprise one or more descriptions of one or more changes to implement a transaction on a database that is accessible through a relational database management system (RDBMS); and the method further comprises, after completion of the writing of the respective update data to the persistent memory storage, said at least one process or thread notifying a client of the database that the transaction is committed. (Garin [0055])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Garin into that of Li and Lee in order to have the respective update data comprises a plurality of sequences, each sequence comprises a plurality of records that are ordered relative to one another; one or more records in each sequence comprise one or more descriptions of one or more changes to implement a transaction on a database that is accessible through a relational database management system (RDBMS); and the method further comprises, after completion of the writing of the respective update data to the persistent memory storage, said at least one process or thread notifying a client of the database that the transaction is committed. Garin has shown that the thread synchronization method of Li can also easily be adapted for use of managing databases transactions, thus the combination would improve the overall appeals of all references and is therefore rejected under 35 USC 103.

As per claim 16, it is the non-transitory computer-readable storage media variant of claim 8 and is therefore rejected under the same rationale.

Allowable Subject Matter
Claims 3 – 5, 11 – 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.

A. Applicant argued on pages 13 – 14 that combination of Li and Lee does not teach claimed limitation “generating and storing update data into a log buffer in the main memory”. 

The examiner disagrees as Li teaches the limitation in question. Li page 4, right column, last 2 paragraphs teaches “When thread t arrives early at barrier instance b, it obtains a prediction of BIT, and adds this value to BRTSt,b-1. (In PC-indexed last-value prediction, the BIT previously stored in the table entry for this barrier is used as the prediction.) The result is an estimation of the upcoming wake-up time… When the last thread t’ arrives at barrier instance b, it calculates the actual BITb by subtracting BRTSt’,b-1 (local timestamp) from the current (local) time. Then, the thread updates the shared BIT variable (and the predictor) and releases the barrier”. Examiner notes that calculate actual BIT and updates the shared BIT variable is mapped to the claimed "generating and storing update data", and the BIT variable’s temporary nature thus equivalent to being stored in a buffer. Furthermore, the system uses CCNUMA, thus is equivalent to store the BIT variable in shared cache, this Li teaches the claimed limitation in full.

 B. (a) Applicant argued that Li calculates interval times and does not wait for respective update data to be written to the persistent memory storage by a different process.

The examiner disagrees as each thread arriving at the barrier instance waits for the shared BIT variable to be updated for synchronization purpose.

B. (b) Applicant argued that Lee references does not teach “wherein the update data to be written by a different process further comprising the different process written the update data to persistent memory storage”. 

The examiner notes that Li teaches “waiting, by at least one process or thread, for respective update data to be written by a different process”. Li did not disclose that the different process writes the update to persistent memory storage, thus Lee reference is used to show that feature being commonly known and used in database type transaction writing, and one of ordinary skill in the art at the effective filing date can easily adapt the steps taught by Li in distributed database transaction environment as well, such combination would enhance the overall appeals of all references. 

B. (c) Applicant argued that the combination of Li and Lee does not teach “after awakening from the sleeping, checking if the respective update data has been written to the persistent memory storage;”

The examiner disagrees as per previously cited, Li references the thread can be awaken and spin to wait for the flag to be flipped. Similar to (b) section above, the persistent storage part is taught by Lee reference, and the combination of Li and Lee thus teach the entirety of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dice et al (US 20100332770) teaches a slotted read-write lock is a lock data structure associated with a shared memory area, wherein the slotted read-write lock indicates whether any thread has a read-lock and/or a write-lock for the shared memory area. Multiple threads may concurrently have the read-lock but only one thread can have the write-lock at any given time. The slotted read-write lock comprises multiple slots, each associated with a single thread. To acquire the slotted read-write lock for reading, a thread assigned to a slot performs a store operation to the slot and then attempts to determine that no other thread holds the slotted read-write lock for writing. To acquire the slotted read-write lock for writing, a thread assigned to a slot sets its write-bit and then attempts to determine that the write-lock is not held.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196